People v Taylor (2017 NY Slip Op 08859)





People v Taylor


2017 NY Slip Op 08859


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
COLLEEN D. DUFFY
FRANCESCA CONNOLLY
LINDA CHRISTOPHER, JJ.


1995-01495
 (Ind. No. 301/92)

[*1]The People of the State of New York, respondent, 
vCalvin Taylor, appellant.


Paul Skip Laisure, New York, NY (Joshua M. Levine of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Anne Grady of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 27, 1997 (People v Taylor, 243 AD2d 741), affirming a judgment of the Supreme Court, Richmond County, rendered January 30, 1995.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court